     Case 7:20-cv-00408-LCB-GMB Document 17 Filed 02/05/21 Page 1 of 2                        FILED
                                                                                     2021 Feb-05 AM 10:03
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

ALBERT C. COLLINS,                            )
                                              )
         Plaintiff,                           )
                                              )
v.                                            )   Case No. 7:20-cv-00408-LCB-GMB
                                              )
BIBB COUNTY CORRECTIONS                       )
FACILITY,                                     )
                                              )
         Defendant.                           )

                             MEMORANDUM OPINION

         The Magistrate Judge entered a report and recommendation on January 4,

2021, recommending that the Court dismiss this action without prejudice for the

plaintiff’s failure to prosecute. Doc. 15. On January 22, 2021, the plaintiff filed an

objection to the report and recommendation. Doc. 16.

         In his objection, the plaintiff alleged that prison officials have withheld his

mail. Doc. 16 at 3. In the same breath, however, the plaintiff references the Court’s

order of November 10, 2020 (Doc. 12), thereby admitting that he has received that

order.     Moreover, the plaintiff timely filed his objections to the report and

recommendation, reinforcing the conclusion that he has been receiving his mail.

Doc. 16 at 3.

         More importantly, the plaintiff still has failed to file an amended complaint as

ordered by the Court on November 10, 2020. Doc. 12. In that order, the Court
     Case 7:20-cv-00408-LCB-GMB Document 17 Filed 02/05/21 Page 2 of 2




permitted the plaintiff to remove Governor Kay Ivey as a defendant and to add as

defendants Warden I, Warden II, Warden III, and the Commissioner of ALDOC.

Doc. 12 at 1. The Court explained, however, that the complaint still failed to state a

claim, even with the addition of the new defendants, and instructed the plaintiff on

how to file an amended complaint. Doc. 12 at 4. To date, the plaintiff has failed to

file an amended complaint and thus has not cured the deficiencies in his allegations.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, and the objections thereto, the

Court ADOPTS the magistrate judge’s report and ACCEPTS the recommendation.

The Court will dismiss this action without prejudice for the plaintiff’s failure to

prosecute.

      The Court will enter a final order in accordance with this opinion.

      DONE and ORDERED this February 5, 2021.



                                    _________________________________
                                    LILES C. BURKE
                                    UNITED STATES DISTRICT JUDGE




                                          2
